Citation Nr: 1632665	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  05-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for right knee patellofemoral pain syndrome (right knee disability) since May 28, 2009.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran served in the Air Force from February 1998 to September 2002.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2002 rating decision by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2008, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c).

In a January 2012 decision, the Board denied entitlement to an initial compensable rating for right knee disability prior to May 28, 2009, but continued the appeal for a compensable rating from that date.  This issue was then remanded for additional development in January 2012 and November 2013.  

In an April 2014 decision, the Board denied the issue on appeal.  The Veteran timely appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a November 2015 Memorandum Decision, the Court set aside and remanded this issue for further development.

As noted in the April 2014 Board decision, the issues of entitlement to service connection for gout, including to the right knee, and entitlement to a rating in excess of 30 percent for restrictive lung disease have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for further development regarding this appeal.  In the November 2015 Memorandum Decision, the Court held, pursuant to 38 C.F.R. § 4.59, painful joints, including the Veteran's painful right knee, should be tested in weight-bearing and non-weight bearing settings.  See also Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Court also noted that none of the Veteran's examinations in this appeal reflected such testing.  See Memorandum Decision at 7.  Therefore, Remand is required in order to provide the Veteran with an additional VA examination which tests range of motion in both weight-bearing and non-weight-bearing settings.

Also upon Remand, updated VA treatment records since July 2013 should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records, including records from the VA Medical Center in Washington, DC, and the VA Community Based Outpatient Clinic in Greenbelt, Maryland, since July 2013, and any other VA facility at which the Veteran has been treated during the relevant time period, and associate the records with the claims file.

The Veteran should also be asked whether he has received examination, evaluation, or treatment of his right knee by any private provider or for purposes of any other disability benefit since May 28, 2009.

2.  After obtaining the updated VA treatment records, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability.  

The examiner should specifically test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right knee and the paired left knee, assuming that the examiner finds that the left knee is "uninjured."  If the examiner is unable to conduct the required testing, or concludes that the required testing in not necessary in this case, such as because there is injury or abnormality of the paired left knee, he or should clearly explain why that is so.

The evaluation of the right knee requested in this Remand covers a lengthy time period, from May 28, 2009, a period  exceeding 7 years at the time of issuance of this Remand.  Therefore, the examiner should provide an opinion as to whether the medically-ascertainable severity of right knee patellofemoral pain syndrome has fluctuated during the period at issue.  The examiner should identify the approximate beginning of any period of increased severity, and identify the end point of such increased severity, if the period of increased severity has ended.

3.  After completing all the foregoing, readjudicate the appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished and supplemental statement of the case and afforded a reasonably opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







